Citation Nr: 1035134	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-13 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include depression, posttraumatic stress disorder (PTSD), and a 
somatoform disorder. 


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the claim at issue. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disorder, to include depression, posttraumatic stress 
disorder (PTSD), and a somatoform disorder.  The Board finds that 
this claim must be remanded to ensure that all due process 
requirements have been satisfied. 

In his April 2009 VA Form 9, the Veteran requested a hearing 
before the Board to be held at a local VA office.  See 38 C.F.R. 
§§ 20.700, 20.703 (2009).  Such a hearing has not yet been 
scheduled.  Accordingly, the agency of original jurisdiction 
(AOJ) should schedule the Veteran for a hearing before the Board, 
notifying him of his options for a Travel Board or 
videoconference hearing and providing notice of the scheduled 
hearing date in accordance with 38 C.F.R. § 20.704(b) (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a letter 
notifying him of his options for a hearing 
before the Board at his local VA office.  The 
AOJ should then schedule the Veteran for his 
requested Board hearing and provide proper 
notice of the hearing date.  

2.  After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


